DETAILED ACTION
Amendment was filed on 12/23/2021.  
Claims 1-20 are pending.
 
REASONS FOR ALLOWANCE
The present invention is directed to Systems, Methods and Apparatus for Transmission of Data Using M-ARY Time Reversal Pulse Position Modulation.  Each independent claim identifies the uniquely distinct features: regarding claim 1, where a maximum propagation delay tpdmax is measured between a farthest sensor node and the controller and programmed into each sensor node, each sensor node of the one or more N sensor nodes observes a backoff time tbckn = n*tpdmax equal to its sensor node number n multiplied by the maximum propagation delay tpdmax prior to transmission of a probing signal, and the structural channel provides a structural medium for the propagation of elastic waves according to an M-ary time-reversal pulse position modulation protocol in a physical layer, in combination with other limitations in the claim.  
The closest prior art, Jin et al., (US 2013/0279561 A1) disclose conventional while guided elastic waves can propagate over long distances on solid structures, their multi-modal and dispersive characteristics make it difficult to interpret the channel responses and to transfer useful information along pipes. Time reversal is an adaptive transmission method that can improve the spatiotemporal wave focusing. The present disclosure presents the basic principles of a time reversal based pulse position modulation (TR-PPM) method and demonstrates TR-PPM data communication by simulation. The present disclosure also experimentally 
The closest prior art, Ovard et al., (US 5666379 A) disclose conventional way a pulse position modulation detector divides a timing window into a plurality of pulse position windows, determines the peak magnitude of a signal level received during each pulse position window, compares the peak magnitudes of the signal detected during each pulse position window to determine during which pulse position window the greatest peak magnitude is detected, and generates a bit sequence corresponding to the pulse position window wherein the greatest peak magnitude was detected within the current timing window, either singularly or in combination, fail to anticipate or render the above features obvious.
Claims 11 and 15 encompasses limitations that are similar to claim 1. Thus, claims 11 and 15 are allowed based on the same reasoning as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473